Kellogg, J.:
Whether the agreement in suit was obtained by duress was clearly a question of fact for the jury. This is especially so when we con-*768aider the voluntary payments’made by the testator upon it, and the -making of- his last w-ill three days before his death', of which she could have no knowledge until after his death, reaffirming to her the provision which he in this contract had agreed would not be revoked. It is not clear- that the letters written by the plaintiff were ranch different than would be written by the- ordinary woman who had given the greater part of her life, to' him, and it is not clear -that, she was demanding any more than, under all the circumstances, was a reasonable and adequate provision which he fairly ought to make for the wrong done her.- Neither is it ■" clear that in making the contract he was actuated by fear or was the subject of duress. It may be that the correspondence had .quickened his conscience and led him to believe- that he was not treating the plaintiff properly, in discarding her in her old age without further provision for her support.’ He was a man of strong, mind and will, and apparently able to take care of himself. He either destroyed his letters which were returned to him, or his estate has siippressed them, and the correspondence in evidence cannot be fully understood without drawing, inferences as to. what the letters written by him contained. Something may be inferred as to their contents from the -tenor of her answers to him,, and something from his letters which were written her after the contract in suit.was made. If he feared for his good name and valued it higher than the money involved, it . is evident, that his estate does not take the same view of the matter. It cannot be said as a matter of law that he was coerced into making the agreement, or that' it was anything more than what he deemed' a suitable and proper reparation to her under all the circumstances.' It cannot be said as matter* óf law that the correspondence with reference to the Buffalo suit was a violation of the contract in suit and-forfeited'her rights. She had the right to advise with him about -the settlement of the suit and to inquire whether he thought it ought to be settled in order to keep the scandal from coming to the public. It is evident that both of them had spent a great part of their lives in try^ ing to keep their affairs from the public. In any event,; after this correspondence and after he paid the money he recognized the agreement as binding by'continuing the payments upon it, and his correspondence showed a good feeling towards the plaintiff and his *769will indicates clearly that she was still the subject of his solicitude and that he desired to carry out his contract with her. It was error to direct a verdict against the plaintiff. The judgment aiid order should, therefore, be reversed and a new trial ordered, with costs to the plaintiff to abide the event.
All concurred; Smith, J., not sitting.
Judgment and order reversed and'new trial granted, with costs to appellant to abide event.